                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


ELECTRONIC PRIVACY INFORMATION
CENTER,

               Plaintiff,

       v.                                                 No. 18-cv-2711 (DLF)

U.S. DEPARTMENT OF COMMERCE, et
al.,

               Defendants.


                                  MEMORANDUM OPINION

       Plaintiff Electronic Privacy Information Center (EPIC), a non-profit organization

dedicated to privacy and civil liberties issues, brings this action against the U.S. Department of

Commerce and the U.S. Census Bureau under the Administrative Procedure Act (APA) and the

Declaratory Judgment Act. The plaintiff claims that the E-Government Act requires the

defendants to conduct and release “privacy impact assessments” addressing Secretary of

Commerce Wilbur Ross’s March 26, 2018 decision to include a citizenship question in the 2020

Census. The defendants agree, but insist they still have plenty of time to do so “before” actually

“initiating a new collection of information” within the meaning of the E-Government Act.1

Before the Court is the plaintiff’s Motion for a Preliminary Injunction, Dkt. 8, seeking to enjoin

Commerce and the Bureau from implementing Secretary Ross’s decision to add a citizenship

question to the Census, see Dkt. 8-2. For the following reasons, the Court will deny the motion.



1
 E-Government Act of 2002, § 208(b)(1)(A), Pub. L. 107-347, 116 Stat. 2899 (2002), codified at
44 U.S.C.A. § 3501 note (hereinafter “E-Government Act”).
I. BACKGROUND

        A.      Statutory Background

        The E-Government Act requires federal agencies to “conduct a privacy impact

assessment,” “ensure the review of the privacy impact assessment,” and, “if practicable, . . .

make the privacy impact assessment publicly available” “before” “initiating a new collection of

information” that “will be collected, maintained or disseminated using information technology”

and that “includes any information in an identifiable form permitting the physical or online

contacting of a specific individual, if identical questions have been posed to[] . . . 10 or more

persons.” E-Government Act § 208(b)(1)(A)–(B).

        The term “collection of information” is defined by statute as “the obtaining, causing to be

obtained, soliciting, or requiring the disclosure to third parties or the public, of facts or opinions

. . . regardless of form or format, calling for” “answers to identical questions posed to . . . ten or

more persons[.]” 44 U.S.C. § 3502(3)(A); see also E-Government Act § 201 (incorporating

§ 3502 definitions by reference). The same term is also used in OMB regulations to “refer[] to

the act of collecting or disclosing information, to the information to be collected or disclosed, to

a plan and/or an instrument calling for the collection or disclosure of information, or any of

these, as appropriate.” 5 C.F.R. § 1320.3(c). The term “initiating” has no statutory or regulatory

definition.

        A privacy impact assessment—or “PIA”—must “address” “what information is to be

collected;” “why the information is being collected;” “the intended use of the agency of the

information;” “with whom the information will be shared;” “what notice or opportunities for

consent would be provided to individuals regarding what information is collected and how that

information is shared;” “how the information will be secured;” and “whether a system of records

is being created under [the Privacy Act].” E-Government Act § 208(b)(2)(B)(ii).
                                                   2
         B.     Factual Background

         On March 26, 2018, Secretary of Commerce Wilbur Ross announced his decision to

include a citizenship question on the 2020 Decennial Census questionnaire. See Bachman Decl.

¶ 12, Dkt. 12-1. That decision has been challenged elsewhere on a number of grounds.2 For

present purposes, all that matters is whether—and, more importantly, when—the decision to

collect citizenship information had to be addressed in one or more PIAs.

         The Bureau is no stranger to PIAs. When Secretary Ross announced the inclusion of the

citizenship question in March 2018, the Bureau was already planning to conduct an annual PIA

for the primary information technology system used for the decennial census. Bachman Decl.

¶¶ 3, 9. That system—called “CEN08”—shares Census-related information with four other

systems: “CEN21,” “CEN05,” “CEN11,” and “CEN13.” Id. ¶ 14. And a sixth information

technology system—called “CEN18”—enables the flow of information between CEN08 and the

other four systems. Id.

         The Bureau maintains and regularly updates PIAs for each of these systems. See id. ¶¶ 9,

15. The PIA for CEN08 was updated in June and September of 2018, and another update is in

progress and scheduled for release in February or March of 2019. Id. ¶ 9. The PIAs for the

remaining systems were all updated in June 2018 and will be reviewed and updated again

“within the next two months” as part of the Bureau’s annual PIA process. Id. ¶ 15. In the

meantime, the current PIAs for these systems are available to the public online.3




2
 See New York v. U.S. Dep’t of Commerce, No. 18-CV-2921 (JMF), 2019 WL 190285
(S.D.N.Y. Jan. 15, 2019).
3
    http://www.osec.doc.gov/opog/privacy/Census-pias.html?#.



                                                3
         The existing PIAs say little about the collection of citizenship information in particular.

The PIAs for CEN05,4 CEN13,5 and CEN186 do not mention citizenship at all. And the PIAs for

CEN087 and CEN118 mention citizenship only once, in a field labeled “Other general personal

data (specify),” without any analysis or further context.9

         Unsatisfied with this level of treatment, EPIC filed this action on November 20, 2018.

The complaint asserts two counts under the APA and one count under the Declaratory Judgment

Act. Count I alleges that the defendants acted unlawfully by adding the citizenship question to

the Census without first conducting, reviewing, and releasing PIAs to address that decision.

Compl. ¶¶ 64–70 (citing 5 U.S.C. § 706(2)(a), (c)). Count II alleges that the defendants

unlawfully withheld agency action by failing to conduct, review, or release PIAs as required. Id.

¶¶ 71–76 (citing 5 U.S.C. § 706(1)). And Count III seeks a declaration of rights and relations

consistent with counts I and II. Id. ¶¶ 77–78 (citing 28 U.S.C. § 2201(a)).

         On January 15, 2019, a federal district court in New York permanently enjoined

Commerce and the Bureau from including the citizenship question on the Census. See New York

v. U.S. Dep’t of Commerce, 2019 WL 190285, at *125. Three days later, EPIC filed this motion

for a preliminary injunction, which the Court now resolves.




4
    http://www.osec.doc.gov/opog/privacy/Census%20PIAs/CEN05_PIA_SAOP_Approved.pdf.
5
    http://www.osec.doc.gov/opog/privacy/Census%20PIAs/CEN13_PIA_SAOP_Approved.pdf.
6
    http://www.osec.doc.gov/opog/privacy/Census%20PIAs/CEN18_PIA_SAOP_Approved.pdf.
7
    http://www.osec.doc.gov/opog/privacy/Census%20PIAs/CEN08_PIA_SAOP_Approved.pdf.
8
    http://www.osec.doc.gov/opog/privacy/Census%20PIAs/CEN11_PIA_SAOP_Approved.pdf.
9
    The plaintiffs do not challenge the PIA for CEN21. See Compl. ¶¶ 49, 51–62, Dkt.1.



                                                   4
II. LEGAL STANDARD

          A preliminary injunction is “an extraordinary remedy that may only be awarded upon a

clear showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def. Council, Inc.,

555 U.S. 7, 22 (2008). To warrant a preliminary injunction, a plaintiff “must make a clear

showing” that (1) he “is likely to succeed on the merits”; (2) he “is likely to suffer irreparable

harm in the absence of preliminary relief”; (3) the “balance of equities” tips in his favor; and (4)

“an injunction is in the public interest.” Id. at 20; League of Women Voters of United States v.

Newby, 838 F.3d 1, 6 (D.C. Cir. 2016). The last two factors “merge when the Government is the

opposing party.” Nken v. Holder, 556 U.S. 418, 435 (2009). The plaintiff “bear[s] the burdens

of production and persuasion” when moving for a preliminary injunction. Qualls v. Rumsfeld,

357 F. Supp. 2d 274, 281 (D.D.C. 2005) (citing Cobell v. Norton, 391 F.3d 251, 258 (D.C. Cir.

2004)).

          “Before the Supreme Court’s decision in Winter, courts weighed the preliminary

injunction factors on a sliding scale, allowing a weak showing on one factor to be overcome by a

strong showing on another factor.” Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs,

205 F. Supp. 3d 4, 26 (D.D.C. 2016). The D.C. Circuit, however, has “suggested, without

deciding, that Winter should be read to abandon the sliding-scale analysis in favor of a ‘more

demanding burden’ requiring a plaintiff to independently demonstrate both a likelihood of

success on the merits and irreparable harm.” Id. (quoting Sherley v. Sebelius, 644 F.3d 388,

392–93 (D.C. Cir. 2011)); see also Davis v. Pension Benefit Guar. Corp., 571 F.3d 1288, 1292

(D.C. Cir. 2009).

          “Both before and after Winter, however, one thing is clear: a failure to show

a likelihood of success on the merits alone is sufficient to defeat the motion.” Hudson v. Am.



                                                   5
Fed’n of Gov’t Employees, 308 F. Supp. 3d 121, 127 (D.D.C. 2018) (citing Ark. Dairy Co-op

Ass’n, Inc. v. USDA, 573 F.3d 815, 832 (D.C. Cir. 2009)). “[A]bsent a substantial indication of

likely success on the merits, there would be no justification for the Court’s intrusion into the

ordinary processes of administration and judicial review.’” Archdiocese of Washington v.

Washing Metro. Area Transit Auth., 281 F. Supp. 3d 88, 99 (D.D.C. 2017) (internal quotation

marks omitted), aff’d, 897 F.3d 314 (D.C. Cir. 2018). Accordingly, “[u]pon finding that a

plaintiff has failed to show a likelihood of success on the merits, the Court may deny a motion

for preliminary injunction without analyzing the remaining factors.” In re Akers, 487 B. R. 326,

331 (D.D.C. 2012); see also Hudson, 308 F. Supp. 3d at 131–32 (same).

       Likewise, “it is clear” before and after Winter “that failure to show a likelihood of

irreparable harm remains, standing alone, sufficient to defeat the motion.” Navajo Nation v.

Azar, 292 F. Supp. 3d 508, 512 (D.D.C. 2018).

III. ANALYSIS

        A.     Likelihood of Success on the Merits

       The defendants concede that they must eventually prepare PIAs that adequately address

the collection of citizenship data in the 2020 Census. See, e.g., Defs.’ Opp’n at 1, 12, Dkt. 12.

But they disagree with the plaintiff that they were required to do so before Secretary Ross

announced his decision to add the citizenship question on March 26, 2018. As the defendants

point out, the E-Government Act requires agencies to conduct (and, if practicable, release) a PIA

only before “initiating a new collection of information.” E-Government Act § 208(b)(1)(A)(ii)

(emphasis added). And “initiating” the collection of information, the defendants argue, means

more than just announcing a decision to collect information at some point in the future. It

requires at least one instance of obtaining, soliciting, or requiring the disclosure of information,



                                                  6
which in the defendants’ view will not occur until the Bureau mails its first batch of Census

questionnaires to the public. See Defs.’ Opp’n at 11–14. The Court agrees.

          “A fundamental canon of statutory construction is that, unless otherwise defined, words

will be interpreted as taking their ordinary, contemporary, common meaning.” Perrin v. United

States, 444 U.S. 37, 42 (1979); see also New Prime Inc. v. Oliveira, 139 S. Ct. 532, 539 (2019)

(same). Contemporary dictionaries define “initiate” as “[t]o begin, commence, enter upon; to

introduce, set going, give rise to, originate, ‘start’ (a course of action, practice, etc.).” Oxford

English Dictionary, http://www.oed.com/view/Entry/96066?rskey=wxG1jD&result=2&is

Advanced=false#eid; see also Merriam-Webster, https://www.merriam-webster.com/dictionary/

initiate (“to cause or facilitate the beginning of : set going”). Black’s Law Dictionary similarly

defines “initiate” as to “[c]ommence, start; originate; introduce[.]” Black’s Law Dictionary 784

(6th ed. 1990). These definitions share a focus on the beginning, starting, or commencing of a

course of conduct. In the words of Webster’s Third, they contemplate “the first actions, steps, or

stages of” the activity initiated. Webster’s Third New International Dictionary 1164 (3d ed.

1976)).

          Combining this ordinary meaning with the statutory definition of “collection of

information,” an agency must conduct (and, if practicable, release) a PIA before it begins

“obtaining, causing to be obtained, soliciting, or requiring the disclosure to third parties or the

public, of facts or opinions[.]” 44 U.S.C. § 3502(3)(A). Commerce and the Bureau have not yet

gone so far. While Secretary Ross decided to collect citizenship information—and announced

that decision in a letter that the parties agree constitutes final agency action, see Pl.’s Mot. at 24–

25, Dkt. 8-1; Defs.’ Opp’n at 18—the defendants have yet to actually begin obtaining, soliciting,

or requiring the disclosure of any citizenship data. Those actions will not occur until the Bureau



                                                   7
mails its first set of questionnaires to the public in January 2020. See Pl.’s Reply at 2, 13, Dkt.

13 (acknowledging that the questionnaires will be sent to the public in January 2020); U.S.

Census Bureau, 2020 Census Operational Plan: A New Design for the 21st Century 97 (Dec.

2018), https://www2.census.gov/programs-surveys/decennial/2020/program-

management/planning-docs/2020-oper-plan4.pdf (stating that the “printing, addressing, and

mailing of Internet invitations, reminder cards or letters, and paper questionnaire packages” will

occur between June 2019 and April 2020).

       A simple hypothetical offered by the defendants illustrates why this interpretation tracks

the plain meaning of the statute. Imagine a happy couple is planning a wedding, and a friend

asks if they have “initiated the collection of RSVPs.” Ordinarily, they would not say yes if they

had merely finalized the guest list, chosen a font for the invitations, or decided to include a

dinner selection on the RSVP cards. At that point, they have not “initiated the collection” of any

RSVPs. They have merely made antecedent decisions about what information to collect—and

from whom—in the future. Likewise, when Secretary Ross decided to add a citizenship question

to the yet-to-be-mailed Census questionnaires—the equivalent of adding a dinner selection to an

un-mailed RSVP card—he did not “initiate a new collection of information” but merely decided

what new information the Bureau would collect later.

       The plaintiff resists this analogy because Secretary Ross’s decision was final and made

the collection of information all but inevitable. See Reply at 5. For the analogy to hold, the

plaintiff argues, the couple would have had to place an order with a full-service printer who will

mail the invitations on a fixed date in the future unless the couple cancels the order. Id. But this

change would not alter the couple’s response because the fact that an event is certain to occur in

the future does not mean it has already begun. To build on the wedding analogy, a couple does



                                                  8
not “initiate” their marriage by getting engaged or choosing a wedding date, even if those actions

ordinarily serve as a final—and binding—decision to tie the knot. As each subsequent

anniversary celebration makes clear, they will not have “initiated” their marriage until the

wedding day.

        A similar usage applies in the legal context. Courts routinely use the phrase “initiating an

action” to refer the filing of the complaint. See, e.g., Horne v. Dep’t of Agric., 569 U.S. 513, 520

(2013) (an agency “initiated an enforcement action” on the date the complaint was filed); Arnold

v. U.S. Secret Serv., 524 F. Supp. 2d 65, 66 (D.D.C. 2007) (the plaintiff “initiated this action” on

the date the complaint was filed). And it would be unusual—if not downright misleading—to

claim to have “initiated” a lawsuit when in fact one had merely decided which claims to allege in

the complaint. That is because “initiating” normally means “beginning”—in the law as

everywhere else. And there is a meaningful difference between deciding or preparing to bring a

lawsuit and actually initiating it.

        Congress must have been aware of this distinction. After all, it had a range of terms at its

disposal if it wanted agencies’ assessment and reporting obligations to arise earlier in the data-

collection process. For instance, Congress could have required a PIA before “planning” or

“providing for” a new collection of information. See E-Government Act (132 references to

variations of the words “plan” or “provide”). Alternatively, Congress could have required a PIA

whenever an agency makes a “determination” or “decision” to initiate a new collection of

information. See id. (40 references). “The fact that [Congress] did not adopt th[ese] readily

available and apparent alternative[s] strongly supports rejecting” an interpretation that would

substitute them for the word Congress did choose. Knight v. Comm’r, 552 U.S. 181, 188 (2008).




                                                 9
       Indeed, the only other use of “initiate” in the E-Government Act confirms that Congress

uses that word deliberately to refer to actions beyond mere decisionmaking or planning. See

Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 170 (2012)

(“A word or phrase is presumed to bear the same meaning throughout a text[.]”). Section 214(c)

requires the Administrator of the Office of Electronic Government to “initiate pilot projects or

report to Congress on other activities that further the goal of maximizing the utility of

information technology in disaster management.” E-Government Act § 214(c). Plainly, this

obligation would not be satisfied if the Administrator merely announced a decision to initiate a

pilot project at some point in the future. The natural interpretation of § 214(c) is that the

Administrator must either actually commence a pilot project or else perform “other activities”

that serve the same goals.

       Although the plaintiff does not address § 214(c), it notes that elsewhere in Title 44

Congress apparently drew a distinction between “initiating,” “carrying out,” and “completing.”

See Pl.’s Mot. at 19 (quoting 44 U.S.C. § 3902(a)). The relevant provision states that the

“Director of the Government Publishing Office shall have no authority to prevent or prohibit the

Inspector General from initiating, carrying out, or completing any audit or investigation[.]” 44

U.S.C. § 3902(a) (emphasis added). In the plaintiff’s view, this sentence proves that Congress

uses “initiating” to mean something different and less than “carrying out”; thus, it must include

the decision to carry out an activity in the future. The Court is unconvinced. To be sure, “[i]t is

a cardinal principle of statutory construction that [a court] must give effect, if possible, to every

clause and word of a statute.” NLRB. v. SW Gen., Inc., 137 S. Ct. 929 (2017) (alteration adopted

and internal quotation marks omitted). But it would not produce any redundancy to interpret

“initiating” in § 3902(a) to refer to the actual commencement of an audit or investigation.



                                                  10
Section 3902(a) describes the beginning, middle, and end of an audit or investigation, and it

makes clear that the Director cannot prevent the Inspector General from proceeding at any point

in that process. If the Inspector General has not yet begun an audit or investigation, the Director

cannot prevent him from “initiating” one; if he has already begun an audit or investigation, the

Director cannot prevent him from “carrying [it] out”; and if he is nearing the end of an audit or

investigation, the Director cannot prevent him from “completing” it. While the words “carrying

out” might technically be used to describe the first or last step of an audit or investigation—just

as it describes every step in between—it is more natural to refer to those steps as “initiating” and

“completing” the audit or investigation. And there is nothing surprising about using the three

terms together to emphasize the Inspector General’s freedom from interference from beginning

to end.

          The plaintiff raises a number of additional arguments to support its interpretation, but

none are persuasive. First, the plaintiff attempts to show that the text itself encompasses a

decision to collect information at some point in the future. The plaintiff highlights the use of

gerunds in the definition of “collection of information,” see 44 U.S.C. § 3502(3)(A)

(“obtaining,” “causing,” “soliciting,” or “requiring”), and argues that this grammatical choice

connotes “a process, not a one-off action,” Pl.’s Reply at 4. But even so, the statute makes clear

what that process consists of: the “obtaining” of information, the “causing” of information to be

obtained, the “soliciting” of information, and the “requiring” of the disclosure of information. 44

U.S.C. § 3502(3)(A). Consequently, “initiating” a “collection of information”—even if viewed

as a process—still requires the beginning of at least one of these actions.

          The plaintiff also argues that Congress would not have used the six-word phrase

“initiating a new collection of information” if it meant “collecting new information” and could



                                                   11
have said so directly in three fewer words. See Reply at 4. But this observation ignores that the

noun form “collection of information” has a statutory definition that Congress may have used for

clarity or consistency. Moreover, the defendants have never argued that the agency must

actually “collect”—that is, obtain or receive—information to have initiated a new collection of

information under § 208. They acknowledge that performing any one of the gerunds listed in 44

U.S.C. § 3502(3)(A) would qualify as “initiating” the collection of information. Thus,

“soliciting” or “requiring the disclosure” of citizenship data—here, by mailing Census

questionnaires—would require a PIA even if no information has been obtained in response. See

Defs.’ Opp’n at 12.

       Next, the plaintiff argues that Secretary Ross literally “requir[ed] the disclosure of facts

or opinions to third parties” when he issued the March 26, 2018 decision adding a citizenship

question to the Census. See Pl.’s Reply at 7. That is simply not true. By the plaintiff’s own

admission, the public will not be obligated to disclose information to third-parties until the

Bureau actually implements the 2020 Census. See id. (“[M]embers of the public will inevitably

come under an obligation to disclose their citizenship status via the 2020 Census”); id. at 14

(“[O]nce [the Bureau] sends out the questionnaires, individuals will be legally obligated to

respond.”).

       Second, EPIC attempts to draw various inferences from statutory structure. For instance,

the plaintiff points to other provisions in Title 44 that describe the “collection of information” in

contexts where an agency clearly has not begun obtaining or soliciting information. See Pl.’s

Reply at 5–6 (citing, e.g., 44 U.S.C. § 3505). But these provisions are both unsurprising and

irrelevant because none use the critical word “initiate.” Of course, an agency can “propose,”

“review,” “approve,” or “reject” a collection of information without “initiating” it, just as one



                                                 12
can propose or reject a marriage without initiating one. But that possibility says nothing about

what it means to initiate a collection of information.

       The plaintiff also highlights the provision directly adjacent to § 208(b)(1)(A)(ii), which

requires a PIA before “developing or procuring information technology that collects, maintains,

or disseminates information[.]” E-Government Act § 208(b)(1)(A)(i). In the plaintiff’s view, the

choice to require a PIA before “developing” or “procuring” technology—and not merely before

“activating” or “deploying” it—shows that Congress intended PIAs to be completed early on in

an agency’s decisionmaking process. See Pl.’s Reply at 6. But one could just as easily draw the

opposite inference and conclude that when Congress wants to require a PIA at a preliminary

stage, like development or procurement, it does so explicitly.

       Third, the plaintiff invokes OMB regulations that implement a related statute, the

Paperwork Reduction Act, whose definitions are incorporated into the E-Government Act. See

Pl.’s Mot. at 20; see also 5 C.F.R. § 1320.3 (implementing the Paperwork Reduction Act); 44

U.S.C. § 3502 (defining terms in Paperwork Reduction Act); E-Government Act § 201

(incorporating definitions in § 3502 by reference). Those regulations explain that OMB uses the

term “collection of information” to refer not only to the “act of collecting or disclosing

information” but also “to the information to be collected or disclosed” or to a “plan and/or an

instrument calling for the collection or disclosure of information.” 5 C.F.R. § 1320.3(c)

(emphasis added). Applying this expansive regulatory definition, the plaintiff argues that

Secretary Ross “introduced a definite plan . . . calling for the collection or disclosure of

information” and thereby initiated a collection of information under § 208. Pl.’s Mot. at 21

(internal quotation marks omitted). Again, the Court is unpersuaded.




                                                  13
          The OMB regulations define “collection of information” only “[a]s used in this Part”—

that is, in the Paperwork Reduction Act regulations themselves. 5 C.F.R. § 1320.3(c). They do

not purport to define the terms of the E-Government Act. This limitation is not just a

technicality. Unlike § 208, the regulations implementing the Paperwork Reduction Act use the

phrase “collection of information” to refer both to the act of collecting information and as a noun

to describe materials submitted by an agency to OMB for approval. See, e.g., id. § 1320.10.

Given these multiple meanings, it makes sense for OMB to provide separate definitions for each.

But it would be nonsensical to import these specialized, regulation-specific uses to § 208, which

plainly uses “the collection of new information” to describe an event. To illustrate, it would be

incoherent to speak of “initiating” “information” or “initiating” an “instrument.” Yet that is the

result of inserting the OMB definitions into § 208, where they were not meant to apply. And

while one can “initiate” a “plan,” it would be unwise to cherry-pick one component of a

definition that, as a whole, was clearly designed for another purpose. Indeed, even OMB does

not ordinarily invoke all three regulatory meanings of “collection of information” at once; rather,

it uses the phrase to refer to “any” one of them, “as appropriate.” Id. § 1320.3(c). Since in

context, § 208 clearly refers to “the act of collecting or disclosing information,” it is irrelevant

that OMB sometimes uses the same phrase to refer to something else, like a “plan.”

          In any event, even if the OMB regulations did apply, they would not change the outcome

here. To “initiate” a “plan” would still mean to commence it or put it into action, not merely to

announce it, as EPIC suggests, see Pl.’s Mot. at 20–21. Thus, a “plan . . . calling for the

collection or disclosure of information” would not be “initiated” until the “collection or

disclosure” “call[ed] for” actually begins—in this case, with the mailing of questionnaires to the

public.



                                                  14
       Fourth, the plaintiff invokes precedent, pointing to a D.C. Circuit decision that mentioned

in passing that an agency “need not prepare a privacy impact assessment unless it plans to collect

information.” EPIC v. Presidential Advisory Comm’n on Election Integrity, 878 F.3d 371, 380

(D.C. Cir. 2017) (emphasis added). Setting aside that this quote addresses whether an agency

must prepare a PIA—not when—EPIC overlooks that the same decision elsewhere describes the

E-Government Act as requiring an agency to “conduct, review and, if practicable, publish a

privacy impact assessment before it collects information.” Id. at 375 (emphasis added and

internal quotation marks omitted); see also id. (describing the Act as “requiring an agency to

fully consider [individuals’] privacy before collecting their personal information” (emphasis

added)). If anything, EPIC supports the defendants’ interpretation, although the Court declines

to attach significance either way to a decision that had no occasion to interpret the statutory

language.

       Fifth, the plaintiff argues that allowing agencies to wait until after deciding to collect

information to conduct and publish a PIA would frustrate the purpose of the E-Government Act’s

privacy provisions. See Pl.’s Reply at 9. But “[e]ven the most formidable argument concerning

the statute’s purposes could not overcome the clarity” of “the statute’s text.” Kloeckner v. Solis,

568 U.S. 41, 55 n.4 (2012). At any rate, here the statutory purpose and plain text are perfectly

compatible. The E-Government Act has many purposes—eleven to be exact—and nearly all

focus on improving Government efficiency, transparency, and performance through the use of

the Internet and emerging technologies. See E-Government Act § 2(b)(1)–(11). Congress

recognized, however, that this shift to “electronic Government” could create privacy concerns,

and it addressed those concerns through the “Privacy Provisions” embodied in § 208. Id.

§ 208(a). Importantly, § 208 is not a general privacy law; nor is it meant to minimize the



                                                 15
collection of personal information. Rather, its express purpose is “to ensure sufficient

protections for the privacy of personal information as agencies implement citizen-centered

electronic Government.” Id. Congress’s focus on ensuring “protections” when agencies

“implement” electronic Government shows that § 208’s provisions—including the requirement

to prepare PIAs—were not meant to discourage agencies from collecting personal information

but rather to ensure that they have sufficient protections in place before they do. It is no surprise,

then, that Congress would require agencies to prepare PIAs only before they actually begin to

gather, store, and potentially share personal information.

       The plaintiff advocates a much broader conception of § 208’s purpose aimed at

influencing agency decisionmaking. To support that vision, it cites cases discussing the National

Environmental Policy Act (NEPA), 42 U.S.C. § 4321 et seq., which requires agencies to prepare

“environmental impact statements.” See Pl.’s Reply at 9 (citing Jones v. D.C. Redevelopment

Land Agency, 499 F.2d 502, 512 (D.C. Cir. 1974) and Lathan v. Volpe, 455 F.2d 1111, 1121 (9th

Cir. 1971)). But the E-Government Act and NEPA are hardly analogous. Although they both

require a form of “impact” assessment, the role and timing of those assessments differ sharply.

Unlike the E-Government Act, NEPA explicitly requires an impact statement to be included “in

every recommendation or report on proposals for legislation and other Federal actions” that

meet certain criteria. 42 U.S.C. § 4332(C) (emphasis added). EPA regulations further specify

that “[a]n agency shall commence preparation of an environmental impact statement as close as

possible to the time the agency is developing or is presented with a proposal,” and the statement

must “be prepared early enough so that it can serve practically as an important contribution to

the decisionmaking process and will not be used to rationalize or justify decisions already

made.” 40 C.F.R. 1502.5 (emphasis added). The regulations go on to provide specific deadlines



                                                 16
for preparing environmental statements depending on the type of agency action proposed. Id.

(a)–(d). This language—explicitly tying impact statements to agency decisionmaking and

imposing clear and specific deadlines as early as possible in the decisionmaking process—is

notably absent from the E-Government Act, which requires only that agencies conduct and, if

practicable, release a privacy impact assessment before “initiating the new collection of

information” and only then for the purpose of “ensuring sufficient protections” for the

information collected.

       That is not to say that negative policy consequences cannot ever result if an agency drags

its feet in performing its PIA obligations. See Pl.’s Reply at 3. But publishing a PIA shortly

before commencing a new collection of information does not make the PIA “useless,” as EPIC

claims. See id. Indeed, publishing a PIA even belatedly would support one of the purposes of

the E-Government Act to “make the Federal Government more transparent and accountable,” E-

Government Act § 2(b)(9), and would inform citizens why their data is being collected, how it is

secured, and with whom it will be shared. See id. § 208(b)(2)(B)(ii).

       For all of these reasons, the Court interprets “initiating a new collection of information,”

E-Government Act § 208(b)(1)(A)(ii), to require at least one instance of “obtaining, causing to

be obtained, soliciting, or requiring the disclosure . . . of facts or opinions,” 44 U.S.C.

§ 3502(3)(A). This interpretation is fatal to the plaintiff’s APA claims. The Bureau did not act

contrary to the E-Government Act by deciding to collect citizenship data before conducting,

reviewing, or releasing a PIA addressing that decision. See 5 U.S.C. § 706(2). Nor have the

defendants “unlawfully withheld” agency action by declining to conduct or release a PIA earlier




                                                  17
than they were required to under the statute. See id. § 706(1). EPIC is therefore unlikely to

succeed on the merits.10

        B.     Likelihood of Irreparable Harm

        “Having concluded that plaintiff has no likelihood of success on the merits, the Court

finds it unnecessary to weight the remaining preliminary injunction factors.” Doe v. Hammond,

502 F. Supp. 2d 94, 102 (D.D.C. 2007). Nonetheless, the Court will briefly address the

plaintiff’s three theories of irreparable harm—none of which are persuasive.

       First, the plaintiff argues that the Bureau’s ongoing failure to publish adequate PIAs

irreparably harms its members by denying them information vital to a national debate. Pl.’s Mot.

at 27. But even assuming this harm is irreparable, it will not be redressed by the relief requested.

The plaintiff does not seek an affirmative injunction directing the defendants to perform or

publish a PIA. It seeks only negative injunctions preventing the Bureau from “implementing”

Secretary Ross’s “decision to add a citizenship question to the 2020 Census” and from “initiating

any collection of citizenship status information that would be obtained through the 2020

Census.” Pl.’s Proposed Order, Dkt. 8-2. As the D.C. Circuit has explained, “halting” the

“collection of . . . data” cannot redress an informational injury under the E-Government Act

because “ordering the defendants not to collect . . . data only negates the need (if any) to prepare

an impact assessment, making it less likely that EPIC will obtain the information it says is


10
  The defendants argue that this interpretation of § 208 also leads to certain prudential and
jurisdictional consequences—namely, a lack of ripeness or final agency action. See Defs.’
Opp’n at 16–21. But these arguments would only be relevant if EPIC sought to challenge,
prospectively, the agencies’ failure to conduct or release adequate PIAs in the future. It does not.
See Pl.’s Reply at 13. EPIC challenges only the defendants’ past failure to conduct or release
adequate PIAs before Secretary Ross issued his decision on March 26, 2018. See, e.g., Pl.’s
Reply at 10–13; Compl. ¶¶ 64–76. The Court therefore need not consider whether a different
claim premised on future acts or omissions could proceed.



                                                 18
essential.” EPIC, 878 F.3d at 380 (emphasis in original). Because the purported deprivation of

information is not redressable through the relief requested, the Court cannot rely on it to establish

irreparable harm.

       Second, the plaintiff argues that its members suffered irreparable harm from Secretary

Ross’s failure to conduct a PIA and take privacy considerations into account before deciding to

collect citizenship data. See Pl.’s Mot. at 29–31. The plaintiff acknowledges that this harm has

already “mature[d]”, id. at 30 (internal quotation marks omitted), and that the defendants will not

change course absent judicial intervention, see Pl.’s Reply at 5, 7, but it nonetheless argues that

“equitable intervention is necessary” before an “irretrievable commitment of resources” occurs

that might render any future PIA a rubber stamp, id. at 15 (internal quotation marks omitted).

The problem, however, is that the earliest “irretrievable commitment” the plaintiff identifies is

the “printing, addressing, and mailing” of Census materials in June 2019. Pl.’s Mot. at 30

(internal quotation marks omitted). That event, still four months away, is not “of such

imminence that there is a clear and present need for equitable relief to prevent irreparable harm,”

Wisconsin Gas Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985) (internal quotation marks

omitted), particularly in an APA suit where summary judgment typically “serves as the

mechanism for deciding, as a matter of law, whether the agency action is . . . consistent with the

APA standard of review,” Sierra Club v. Mainella, 459 F. Supp. 2d 76, 90 (D.D.C. 2006). Given

the possibility of resolving this suit on the merits through expedited summary judgment briefing,

the plaintiff has not shown a present need for equitable relief to maintain the status quo. Further,

another court has already permanently enjoined the Bureau from implementing the Census with a

citizenship question. See New York v. U.S. Dep’t of Commerce, 2019 WL 190285, at *125.

Thus, the prospect of printing and mailing questionnaires that include the citizenship question is



                                                 19
far from “certain,” Wisconsin Gas Co., 758 F.2d at 674, and will only occur if the Bureau

successfully challenges the injunction on appeal.

       Finally, the plaintiff argues that its members will be irreparably harmed if and when their

own citizenship data is collected. But this harm, too, is neither imminent nor certain. The

parties agree that the Bureau will not mail any questionnaires until January 2020 at the earliest.

Pl.’s Reply at 2, 14; Defs.’ Opp’n at 26–27. And, again, even that will only happen if the

permanent injunction already in effect is vacated or reversed on appeal.

       In short, the plaintiff has not demonstrated a “certain” injury “of such imminence that

there is a clear and present need for equitable relief to prevent irreparable harm.” Wisconsin Gas

Co., 758 F.2d at 674 (emphasis and internal quotation marks omitted). That failure alone, like

the failure to show a likelihood of success on the merits, provides an independent ground for

denying its motion. Navajo Nation, 292 F. Supp. 3d at 512.

                                         CONCLUSION

       For the foregoing reasons, the Court will deny the plaintiff’s motion for a preliminary

injunction. A separate order accompanies this memorandum opinion.




                                                             ________________________
                                                             DABNEY L. FRIEDRICH
                                                             United States District Judge
February 8, 2019




                                                20
